Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/569,481 filed on February 11, 2021.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Election/Restrictions
5.	Applicant’s election of claims 1-11 with respect to species I (Figs. 2-3), in the reply filed on 02/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.	Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless–

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9.	Claims 1-5, 10-11 are rejected under 35 U.S.C. 102(a)(1)/ (a)(2) as being  anticipated by Huang et al. (2020/0035779 A1).
Regarding independent claim 1, Huang et al. discloses a semiconductor device (100, ¶15, Fig. 1) comprising:
a substrate (120, ¶17);
a first insulating layer (132/138/140, ¶21, ¶25, ¶26) disposed on the substrate (120);

a capacitor structure (110 MIM capacitor, ¶27) disposed on the first insulating layer (132) and comprising a first electrode pattern (112, ¶27), a first dielectric pattern (118 lower part, see Fig. 1), a second electrode pattern (114, ¶27), a second dielectric pattern (118 upper part, see Fig. 1) and a third electrode pattern (116, ¶27) sequentially stacked;
a first via (160a contact, ¶34) connected to the first electrode pattern (112) and the third electrode pattern (116), a part of the first via (160a) being disposed in the first insulating layer (132/138/140);
a second via (160b, ¶34) connected to the second electrode pattern (114); and
a third via (160c, ¶34) connected to the thin-film resistor (134c).
Regarding claim 2, Huang et al. discloses wherein (Fig. 1) a part of the first electrode pattern (112) and a part of the third electrode pattern (116) overlap with a part of the second electrode pattern (114) in a direction perpendicular to an upper surface of the substrate (120).
Regarding claim 3, Huang et al. discloses wherein (Fig. 1) the first dielectric pattern (118 lower part, see Fig. 1) is disposed on an upper surface (top surface) of the first electrode pattern (112) and an upper surface (top surface) of the first insulating layer (140),

wherein the second dielectric pattern (118 upper part, see Fig. 1) is disposed on the upper surface (top surface) of the first dielectric pattern (118 lower part, see Fig. 1) and an upper surface (top surface) of the second electrode pattern (114), and
wherein the third electrode pattern (116) is disposed on an upper surface (top surface) of the second dielectric pattern (118 upper part, see Fig. 1).
Regarding claim 4, Huang et al. discloses wherein (Fig. 1) the first insulating layer (132) comprises a first etch stop pattern (134a, ¶22) and a second etch stop pattern (134b, ¶22) spaced apart from the first etch stop pattern (134a), which are formed at a same level (see Fig. 1) as the thin-film resistor (134c),
wherein the first via (160a) is connected to the first etch stop pattern (134a), and
wherein the second via (160b) is connected to the second etch stop pattern (134b).
Regarding claim 5, Huang et al. discloses wherein (Fig. 1) the first etch stop pattern (134a) and/or the second etch stop pattern (134b) comprises a conductive material (Ti, ¶22).
Regarding claim 10, Huang et al. discloses wherein (Fig. 1) further comprising:

wherein the first to third vias (160a, 160b, 160c) at least partially penetrate the second insulating layer (150/152).
Regarding claim 11, Huang et al. discloses wherein (Fig. 1) further comprising:
a second line pattern (shown in figure below) disposed in the second insulating layer (152),
wherein the second line pattern (see below) is connected to at least one of the first to third vias (160a).

    PNG
    media_image1.png
    604
    780
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2020/0035779 A1) as applied to claim 1 above, and further in view of Chen et al. (2015/0108607 A1).
Regarding claim 6, Huang et al. teaches all of the limitations of claim 1 from which this claim depends.
Huang et al. is silent to explicitly disclose wherein further comprising:
a fourth via electrically connected to the thin-film resistor.
Chen et al. teaches wherein (Fig. 1) further comprising:
a fourth via (170, ¶31, right most) electrically connected to the thin-film resistor (150, ¶31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the additional via as taught by Chen et al., and modify the semiconductor device of Huang et al., for a signal current to flow in through the second via 170 on one side of the thin film resistor 150, then flow to the thin film resistor 150, and finally flow out through the second via 170 on another side of the thin film resistor 150 (¶31).

14.	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2020/0035779 A1) as applied to claim 1 above, and further in view of Dirnecker et al. (2014/0103489 A1).
Regarding claim 7, Huang et al. teaches all of the limitations of claim 1 from which this claim depends.
Huang et al. is silent to explicitly disclose wherein further comprising:
a first line pattern disposed between the substrate and the first insulating layer,
wherein the first to third vias are not electrically connected to the first line pattern.
Dirnecker et al. teaches wherein (Fig. 6) further comprising:
a first line pattern (MET_N, ¶32) disposed between the substrate (2, ¶26) and the first insulating layer (IMD1),
wherein the first to third vias (22, 24, 26, ¶32) are not electrically connected to the first line pattern (MET_N).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the metallization layers as taught by Dirnecker et al., and modify the semiconductor device of Huang et al., [0004] in order to provide an electronic device comprising a semiconductor structure having an integrated circuit back end capacitor and an integrated circuit back end thin film resistor, wherein the capacitor and the resistor to be easy to integrate in existing semiconductor 
Regarding claim 8, Huang et al. and Dirnecker et al. teach all of the limitations of claim 7 from which this claim depends.
Dirnecker et al. teaches wherein (Fig. 6) further comprising:
a fourth via (28) connected to the first line pattern (MET_N) and penetrating the first insulating layer (IMD1).
Regarding claim 9, Huang et al. and Dirnecker et al. teach all of the limitations of claim 8 from which this claim depends.
Dirnecker et al. teaches wherein (Fig. 6) an upper surface of the fourth via (28, ¶32) extends upwardly from an upper surface (top surface) of the first line pattern (MET_N).

Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
16.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819